Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.


     ROSS DRESS FOR LESS INC.
     d/b/a Ross Dress For Less at Miracle Mile and
     NNN TRS, INC

                     Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Ross Dress For Less, Inc. doing business as Ross Dress For Less at

     Miracle Mile and Defendant NNN TRS, Inc. for injunctive relief pursuant to 42 U.S.C.

     §§12181-12189 of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and

     alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 11




            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                PARTIES

            4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

            5.      Defendant Ross Dress For Less, Inc. (also referenced as “Defendant Ross,”

     “operator,” lessee” or “co-Defendant”) is a foreign corporation authorized to transact

     business in Florida. Ross Dress For Less, Inc. is a subsidiary of Ross Stores, Inc. which

     operates an American chain of discount stores under the brand name “Ross Dress For Less.”

     The parent company is publicly traded on NASDAQ and is part of the S&P 500 retail

     component. Ross Stores is the largest off-price retailer in the United States and operates

     1,523 Ross Dress For Less stores.

            6.      Defendant NNN TRS, Inc (also referenced as “Defendant TRS,” “Lessor,”

     “Owner,” or “co-Defendant”) is a foreign corporation authorized to transact business in

     Florida. Defendant TRS is the owner of real property located at 2 Miracle Mile, Coral

     Gables, Florida 33134, which is also referenced as folio 03-4117-006-0010. Defendant

     TRS’s real property is built out as a retail center and leases a large portion of this center to

     the Ross Dress For Less retail store which is the subject of this instant action. The Ross

     Dress For Less store is the portion of Defendant TRS’s commercial property which is leased




                                                     2
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 11




     to co-Defendant Ross who in turn owns and operates its Ross Dress For Less brand retail

     store at that location.

                                                   FACTS

             7.      Ross Dress For Less is an off-price (discount) retailer which sells clothing,

     footwear, handbags, jewelry, accessories, cosmetics, fragrances, electronics, kitchenware,

     furniture, tools, and other consumer items. All Ross Dress For Less stores are places of

     public accommodation pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5) as an

     “other” sales establishment. The Ross Dress For Less store located at 2 Miracle Mile which

     is the subject of this complaint is also referenced as “Ross Dress For Less (store),” “Ross at

     Miracle Mile,” “retail store,” or “place of public accommodation.”

             8.      As the operator of retail stores which are open to the public, Defendant Ross

     is defined as a “Public Accommodation” within meaning of Title III because it is a private

     entity which owns, or operates a retail store; 42 U.S.C. §12182, §12181(7)(E); 28 C.F.R.

     §36.104(5).

             9.      Due to the close proximity to Plaintiff’s home to the Ross Dress For Less

     store at 2 Miracle Mile, on May 23, 2021 Plaintiff went to the Ross Dress For Less store

     with the intent of purchasing clothing and items for his home.

             10.     On entering the Ross Dress For Less store, Plaintiff had occasion to visit the

     restroom and while in the restroom Plaintiff met multiple areas of inaccessibility due to the

     fact that he is confined to his wheelchair.

             11.     Due to the inaccessible restroom facilities, Plaintiff has been denied full and

     equal access by the operator of the retail store (Defendant Ross) and by the owner/lessor of

     the commercial property which houses the retail store (Defendant TRS).




                                                     3
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 11




             12.       As owner and operator of 1,523 Ross Dress For Less stores, Defendant Ross

     is well aware of the ADA and the need to provide for equal access in all areas of its retail

     stores. Therefore, Defendant Ross’s failure to reasonably accommodate mobility impaired

     and disabled patrons by ensuring that its Ross Dress For Less store located at Miracle Mile

     is fully accessible is/was willful, malicious, and oppressive and in complete disregard for

     the Civil Rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

             13.       As the owner of commercial real property which is operated as a retail store

     open to the public, Defendant TRS is also a “Public Accommodation” pursuant to 42 U.S.C.

     §12181(7)(E) and 28 C.F.R. §36.104(5). On information and belief, as an investor and

     owner of commercial property being used as a public accommodation, Defendant TRS is

     aware of the ADA and the need to provide for equal access in all areas of its commercial

     property which are open to the public. Failure to reasonably accommodate mobility

     impaired and disabled patrons at its commercial property by ensuring that its commercial

     property is fully accessible is/was willful, malicious, and oppressive and in complete

     disregard for the Civil Rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

             14.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             15.       Plaintiff continues to desire to patronize the Ross Dress for Less at Miracle

     Mile, but continues to be injured in that he continues to be discriminated against due to the

     barriers to access within that place of public accommodation, all which are in violation of

     the ADA.

             16.       Any and all requisite notice has been provided.




                                                     4
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 11




            17.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from Defendants pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            18.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            19.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            20.     Prior to the filing of this lawsuit, Plaintiff personally visited the Ross Dress

     For Less at Miracle Mile, however Plaintiff was denied adequate accommodation because,

     as a disabled individual who utilizes a wheelchair for mobility, Plaintiff met architectural

     barriers when he went to the restroom. Therefore, Plaintiff has suffered an injury in fact.

            21.     Defendant Ross (operator of the Ross Dress For Less store which is located

     at 2 Miracle Mile) and Defendant TRS (owner of the commercial property located at 2

     Miracle Mile) have discriminated (and continue to discriminate) against Plaintiff by denying

     full and equal access to, and full and equal enjoyment of, goods, services, facilities,



                                                    5
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 11




     privileges, advantages and/or accommodations at the Ross Dress For Less store at Miracle

     Mile, in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et.

     seq. by failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

     removal is readily achievable.

            22.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Ross Dress For Less store at Miracle Mile.

            23.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

            24.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            25.     The commercial space which is owned by Defendant TRS and which houses

     the Ross Dress For Less store which is operated by Defendant Ross is in violation of 42

     U.S.C. §12181 et. seq., the ADA, and 28 C.F.R. §36.302 et. seq. As such, both the

     owner/lessor and the tenant/lessee are discriminating against the Plaintiff as a result of inter

     alia, the following specific violations:

       i.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

            property) (jointly and severally), Plaintiff could not use the doorbell to ring for




                                                    6
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 11




             restroom access without assistance, as the bell it is not mounted at the required

             location which is in violation of Section 4.2.5 of the ADAAG which states that the

             maximum high forward reach allowed shall be 48 in (1220 mm) (see Fig. 5(a)), and

             the minimum low forward reach is 15 in (380 mm), and Section 308.2.1 of the 2010

             ADA Standards for Accessible Design which states that, where a forward reach is

             unobstructed, the high forward reach shall be 48 inches (1220 mm) maximum and

             the low forward reach shall be 15 inches (380 mm) minimum above the finish floor

             or ground.

       ii.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff had difficulty closing the stall door, as the

             toilet compartment stall door was missing pull handles on both sides of the door near

             the latch. The toilet compartment (stall) door does not provide pull handles on both

             sides of the door near the latch. This is a violation of 28 C.F.R. Part 36, Section

             4.27.4 of the ADAAG, and Section §604.8.1.2 of the 2010 ADA Standards for

             Accessible Design.

      iii.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff could not transfer to the toilet without

             assistance, as the rear wall grab bar does not have the required clearance. Both the

             seat cover dispenser and hand dryer are mounted over the rear wall grab bar at the

             wrong location over the rear wall grab bar impinging on the clearance. This is a

             violation of Section 609.3 of the 2010 ADA Standards for Accessible Design due to

             the failure to provide the required space.




                                                     7
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 11




      iv.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

            property) (jointly and severally), Plaintiff could not use the seat cover dispenser

            without assistance, as it is mounted behind the water closet and out of reach for

            Plaintiff due to his disability. This is a violation of Section 4.2.5 at Fig. 5(b) of the

            ADAAG and Section 308.2.1 of the 2010 ADA Standards for Accessible Design.

            Generally, the standards which require dispensers such as a seat cover dispenser be

            placed so that the maximum high forward reach is 48 in (1220 mm) and the

            minimum low forward reach is 15 in (380 mm) (see Fig. 5(a)). However, in this

            instance, due to the obstruction (of the toilet) to the seat cover dispenser, since the

            high forward reach is over an obstruction, Section 4.2.5 states that reach and

            clearances must meet those shown in Fig. 5(b), so that the maximum high forward

            reach is 46 in (1170 mm) and the minimum low forward reach is 34 in (865 mm).

       v.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

            property) (jointly and severally), Plaintiff could not use the toilet without assistance,

            as the toilet is mounted in a non-compliant distance from the sidewall. This is a

            violation of Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010 ADA

            Standards for Accessible Design. According to Section 4.16.2 at Fig 28, the toilet

            should be mounted 18 min (455 mm) from the side wall (to the center line of toilet).

            The secondary side wall mount shall be either mounted 18 min (455 mm) from the

            side wall (to the center line of toilet) or min (1065 cm) from the secondary side wall

            (to the center of the toilet).

      vi.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

            property) (jointly and severally), Plaintiff could not use the toilet paper dispenser




                                                   8
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 11




             without assistance, as the toilet paper dispenser is not in the proper position in front

             of the water closet or at the correct height above the finished floor, in violation of

             2010 ADAAG §§604, 604.7 which states that toilet paper dispensers shall comply

             with Section 309.4 and shall be 7 inches (180 cm) minimum and 9 inches (230 cm)

             maximum in front of the water closet measured to the centerline of the dispenser.

             Further, the outlet of the dispenser shall be 15 inches (380 mm) minimum and 48

             inches (1220 mm) maximum above the finish floor and shall not be located behind

             grab bars. Section 604.9.6 further states that there must be a clearance of 1½ inches

             (38 mm) minimum below the grab bar and that dispensers shall not be of a type that

             controls delivery or that does not allow continuous paper flow. The subject toilet

             paper dispenser is in violation of these sections.

      vii.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff could not flush the toilet without

             assistance, as the flush valve is not mounted on the wide area. Because the flush

             valve is not mounted on the compliant side, this is in violation of Section 4.16.5 of

             the ADAAG and Section 604.6 of the 2010 ADA Standards for Accessible Design

     viii.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff could not use the lavatory sink (inside the

             stall) without assistance, as the lavatory sink does not provide the appropriate knee

             clearance of at least 27 in (685 mm) high 30 in (760 mm) wide, and 19 in (485 mm)

             deep underneath the sink, in violation of 28 C.F.R. Part 36, Section 4.24.3; 2010

             ADA Standards for Accessible Design and Sections 4.19.2 and 4.2.4 of the ADAAG

             and Sections 606.2 and 305.3 of the 2010 ADA Standards for Accessible Design.




                                                     9
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 11




       ix.   As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff was exposed to a cutting/burning hazard

             because the lavatory pipes (inside the stall) and water supply lines are not

             completely wrapped which is in violation of Section 4.19.4 of the ADAAG and

             Section 606.5 of the 2010 ADA Standards of Accessible Design, because the

             lavatory pipes are not fully wrapped or maintained.

       x.    As to Defendant Ross (lessee/operator) and Defendant TRS (owner/lessor of the

             property) (jointly and severally), Plaintiff was exposed to a cutting/burning hazard

             because the lavatory pipes (outside the stall) and water supply lines are not

             completely wrapped which is in violation of Section 4.19.4 of the ADAAG and

             Section 606.5 of the 2010 ADA Standards of Accessible Design, because the

             lavatory pipes are not fully wrapped or maintained.

             26.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, Defendants are

      required to make the commercial property which is being operated as a Ross Dress For Less

      store accessible to persons with disabilities since January 28, 1992. Defendants have jointly

      and severally failed to comply with this mandate.

             27.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

      Plaintiff injunctive relief, including an order to alter the commercial property and the Ross

      Dress For Less store therein such that it is made readily accessible to, and useable by,

      individuals with disabilities to the extent required by the ADA.

             WHEREFORE, Plaintiff Jesus Gonzalez demands judgment against Defendant

      NNN TRS, Inc (owner of the commercial property housing the Ross Dress For Less store at




                                                   10
Case 1:21-cv-22915-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 11 of 11




      Miracle Mile) and Defendant Ross Dress For Less, Inc. (operator of the Ross Dress For Less

      store) and requests the following relief:

                a)        The Court declare that Defendants have violated the ADA;

                b)        The Court enter an Order directing Defendants to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities;

                c)        The Court enter an Order requiring Defendants to alter the 2 Miracle

                Mile commercial property and the Ross Dress For Less store located therein such

                that it becomes accessible to and usable by individuals with disabilities to the full

                extent required by the Title III of the ADA;

                d)        The Court award reasonable costs and attorneys fees; and

                e)        The Court award any and all other relief that may be necessary and

                appropriate.

      Dated this 10th day of August, 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                   11
